DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Carpenter on July 28, 2021.
The application has been amended as follows: 
IN THE CLAIMS
The following version of claims 13 and 19 replace all prior versions of the said claims:
Claim 13.  (Currently Amended) 	The overload control device of claim 7, wherein the restart delay period is approximately five seconds.
Claim 19.  (Currently Amended) 	The overload control device of claim 15, wherein the restart delay period is approximately five seconds.
	
Allowable Subject Matter
Claims 1-3, 5-11, 13-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach an overload control device comprising at least: A load detector: a current sensor for sensing a current supplied to a motor; a cutoff relay connected between a power input and a power output, which is connected to the motor, for allowing power to be supplied to the power output when activated or interrupt power to the power output when deactivated; and a controller having the following functions:  receiving the output signal from the load detector; activating the cutoff relay; receiving the current signal outputted by the current sensor; determining if the detected current signal is greater than a predetermined value; deactivating the cutoff relay when the detected current is greater than the predetermined value; waiting a predetermined restart delay period, during which the motor is prevented from restarting; determining if the detected current signal is lower than a predetermined normal value; and deactivating the cutoff relay when the detected current is lower than the detected current value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846